                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.: 2:19-09894 CAS (ADS)                                   Date: December 6, 2019
Title: Ronald Robinson v. Ralph M. Diaz


Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


                Kristee Hopkins                                None Reported
                 Deputy Clerk                             Court Reporter / Recorder

      Attorney(s) Present for Petitioner(s):       Attorney(s) Present for Respondent(s):
                 None Present                                   None Present

Proceedings:           (IN CHAMBERS) ORDER TO SHOW CAUSE WHY
                       PETITION SHOULD NOT BE DISMISSED

I.       INTRODUCTION

       On November 19, 2019, Ronald Robinson (“Petitioner”) filed a Petition for Writ
of Habeas Corpus by a Person in State Custody pursuant to 28 U.S.C. § 2254
(“Petition”). [Dkt. No. 1]. Petitioner asserts (1) retaliation by prison staff for appealing
an unsatisfactory work evaluation and (2) due process violations when prison staff
issued the work evaluation depicting Petitioner’s performance as “sub-par”. [Id. at 5].

        For the reasons set forth below, the Petition appears subject to dismissal for
failure to name a proper respondent and failure to state a cognizable claim for habeas
relief. The Court will not make a final determination regarding whether the Petition
should be dismissed, however, without giving Petitioner an opportunity to address these
issues.

II.      SCREENING REQUIREMENT

        Under Rule 4 of the Rules Governing Section 2254 Cases, this court is required to
conduct a preliminary review of all petitions for writ of habeas corpus filed by state
prisoners. Pursuant to Rule 4, this court must summarily dismiss a petition if it “plainly
appears from the petition and any attached exhibits that the petitioner is not entitled to
relief in the district court.”



CV-90 (03/15) – KIL                  Civil Minutes – General                        Page 1 of 5
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.: 2:19-09894 CAS (ADS)                                 Date: December 6, 2019
Title: Ronald Robinson v. Ralph M. Diaz

III.   NOTICE OF DEFICIENCIES

       A.     Improper Respondent

        The Petition fails to name a proper respondent but rather lists as defendant,
Ralph M. Diaz, Secretary of Corrections. [Dkt. No 1, p.1]. The Ninth Circuit has held
that the “[f]ailure to name the correct respondent destroys personal jurisdiction.” Ortiz
v. Gomez, 81 F.3d 891, 894 (9th Cir. 1996) (as amended May 8, 1996). The proper
respondent to a habeas petition is “the person who has custody over the petitioner.”
Rumsfeld v. Padilla, 542 U.S. 426, 434 (2004) (citing 28 U.S.C. § 2242). “The default
rule is that the proper respondent is the warden of the facility where the prisoner is
being held.” Id. As such, it appears the Court lacks jurisdiction over the Petition as
filed.

       B. Failure to State a Cognizable Claim for Habeas Relief

       The Court has the authority to dismiss habeas actions sua sponte, pursuant to
Rule 4 of the Rules Governing § 2254 Cases. See Mayle v. Felix, 545 U.S. 644, 656
(2005); see also Pagtalunan v. Galaza, 291 F.3d 639, 641, n.1 (9th Cir. 2002) (quoting
Rule 4). Under 28 U.S.C. § 2254, a federal court shall entertain an application for writ
of habeas corpus “only on the ground that [the petitioner] is in custody in violation of
the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). Habeas
corpus proceedings are the proper mechanism for challenging the legality or duration of
a prisoner’s confinement while a civil rights action is the proper method to challenge
circumstances of confinement. Badea v. Cox, 931 F.2d 573, 574 (9th Cir. 1991); Nettles
v. Grounds, 830 F.3d 922, 927 (9th Cir. 2016) (internal citation omitted). When success
of a petitioner’s claim would not necessarily lead to his immediate or earlier release
from confinement, the claim does not fall within “the core of habeas corpus” and the
claim must be brought under 42 U.S.C. § 1983. Nettles, 830 F.3d at 935.

       Here, the Court has screened the instant Petition and finds it clear on the face of
the Petition that Petitioner is not entitled to federal habeas relief for the claims he
asserts. Petitioner’s grounds for relief appear to solely challenge the circumstances of
his incarceration by asserting claims such as retaliation for appealing a prison staff
decision and due process violations for a negative work performance evaluation. [Dkt.


CV-90 (03/15) – KIL                Civil Minutes – General                        Page 2 of 5
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.: 2:19-09894 CAS (ADS)                                  Date: December 6, 2019
Title: Ronald Robinson v. Ralph M. Diaz

No. 1, p. 5]. Those challenges concern the circumstances of his confinement and must
be raised in a civil rights action under 42 U.S.C. § 1983. Because Petitioner does not
appear to challenge the legality or duration of his confinement and his claims would not
necessarily lead to his immediate or earlier release, the Petition fails to state a
cognizable claim for federal habeas relief.

IV.    PETITIONER’S OPTIONS

        The Petition is subject to dismissal for failure to name a proper respondent and
failure to state a cognizable claim for habeas relief. Petitioner has the following options:

       A.     Option 1 – Voluntary Dismissal

        Petitioner may request a voluntary dismissal of this action without prejudice
pursuant to Federal Rule of Civil Procedure 41(a). Petitioner is advised, however, that
there is a one-year statute of limitations on habeas claims by a prisoner in state custody.
28 U.S.C. § 2244(d). The limitations period is tolled while a “properly filed” application
for state post-conviction or other collateral review with respect to the pertinent
judgment or claim is pending, 28 U.S.C. § 2244(d)(2), but the limitations period is not
tolled under Section 2244(d) while a petition is pending in federal court. Duncan v.
Walker, 533 U.S. 167, 172-75 (2001) (noting that unlike the filing of a state habeas
petition, the filing of a federal habeas petition does not toll the statute of limitations).
Petitioner is cautioned that a dismissal may result in the later inability to pursue a
federal habeas petition as untimely under the AEDPA statute or limitations. Petitioner
should review the application of the statute of limitations prior to selecting this option.

       B.     Option 2 – Convert the Petition to a Civil Rights Complaint

        Petitioner may choose to convert the Petition to a civil rights complaint under 42
U.S.C. § 1983. See Nettles v. Grounds, 830 F.3d 922, 936 (9th Cir. 2016) (en banc) (“[A]
district court may construe a petition for habeas corpus to plead a cause of action under
§ 1983 after notifying and obtaining informed consent from the prisoner.”).

       Petitioner is advised, however, that plaintiffs who bring civil rights actions are
required to exhaust administrative remedies for their claims. See 42 U.S.C. § 1997e(a);
Booth v. Churner, 532 U.S. 731, 733–34 (2001). Petitioner is further warned that failure


CV-90 (03/15) – KIL                Civil Minutes – General                        Page 3 of 5
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.: 2:19-09894 CAS (ADS)                                   Date: December 6, 2019
Title: Ronald Robinson v. Ralph M. Diaz

to exhaust administrative remedies may be grounds for dismissal of a civil rights
complaint. See Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir. 2014) (en banc).

        Petitioner is also advised that the Court screens pro se complaints brought by
prisoners and is required to dismiss claims that, among other things, are frivolous,
malicious, or fail to state a claim upon which relief can be granted. 28 U.S.C. §
1915A(a)-(b)(1). A viable claim of First Amendment retaliation by a prisoner requires
five elements: (1) the plaintiff engaged in protected conduct; (2) an allegation that a
state actor engaged in some adverse action against the plaintiff; (3) the adverse action
was taken “because of” the plaintiff’s protected conduct; (4) the adverse action caused
harm that was more than minimal or that “would chill or silence a person of ordinary
firmness from future First Amendment activities;” and (5) the action did not reasonably
advance a legitimate correctional goal. Rhodes v. Robinson, 408 F.3d 559, 562, 567-68
n.11 (9th Cir. 2005). Moreover, to plead a procedural due process violation, a plaintiff
must allege two elements: (1) the plaintiff has a “liberty or property interest which has
been interfered with by the State;” and (2) the procedures employed to deprive the
plaintiff of liberty or property were constitutionally insufficient. Kentucky Dep’t. of
Corr. v. Thompson, 490 U.S. 454, 460 (1989) (citing Bd. of Regents of State Colls. v.
Roth, 408 U.S. 564, 571 (1972); Hewitt v. Helms, 459 U.S. 460, 472 (1983)).

        Furthermore, if Petitioner seeks to file a civil rights complaint, he will need to pay
the mandatory $400.00 case filing fee or file a request to proceed without prepayment
of filings fees (“IFP Request”) with the necessary accompanying documents. See
28 U.S.C. § 1915; L.R. 5-2. The Clerk is directed to mail Petitioner a blank copy of the
District’s Request to Proceed Without Prepayment of Filing Fees with Declaration in
Support (CV-60P) form for Petitioner to use to file an IFP Request.

       C.     Option 3 – Proceed on the Petition

       Petitioner may elect to move forward with the Petition in its current form.
Petitioner is expressly cautioned that on the face of the Petition, Petitioner fails to name
a proper respondent and fails to state a cognizable claim for federal habeas relief, and
thus the Court will recommend dismissal to the District Judge.




CV-90 (03/15) – KIL                 Civil Minutes – General                         Page 4 of 5
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL

Case No.: 2:19-09894 CAS (ADS)                                Date: December 6, 2019
Title: Ronald Robinson v. Ralph M. Diaz

V.     CONCLUSION

       Therefore, Petitioner is ORDERED TO SHOW CAUSE in writing by no later
than December 27, 2019 why the Court should not dismiss this action. Petitioner
must file a statement with the Court stating whether he wishes to proceed with
Option 1, 2, or 3.

      To select Option 1, voluntary dismissal, Petitioner may use the attached Notice of
Dismissal Form. The Clerk is directed to attach a blank copy of the Notice of Dismissal
form (CV-09) for Petitioner’s convenience.

       To select Option 2, Petitioner must clearly state that he wishes to convert the
Petition to a civil rights complaint. Petitioner must also submit a completed Civil Rights
Complaint form. The Clerk is directed to attach a blank copy of the Civil Rights
Complaint form (CV-66).

      To select Option 3, Petitioner must file a statement with the Court stating that he
wishes to proceed on the Petition, despite the infirmities described in this order.

      Petitioner is expressly warned that his failure to timely comply with
this Order may result in the Petition being dismissed for the reasons stated
above, failure to prosecute, and/or failure to obey Court orders pursuant to
Federal Rule of Civil Procedure 41(b).

       IT IS SO ORDERED.




                                                              Initials of Clerk kh




CV-90 (03/15) – KIL                Civil Minutes – General                       Page 5 of 5
